                 Case 20-10343-LSS            Doc 1951        Filed 01/15/21        Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             (Jointly Administered)
                             Debtors.


    BOY SCOUTS OF AMERICA,

                             Plaintiff,                      Adv. Pro. No. 20-50527 (LSS)

    v.

    A.A., et al.,

                             Defendants.


               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON JANUARY 19, 2021, AT 10:00 A.M. (ET)




             AT THE DIRECTION OF THE COURT, THIS HEARING IS CANCELLED




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Amended items appear in bold.
          Case 20-10343-LSS          Doc 1951      Filed 01/15/21    Page 2 of 7




             This hearing will be held telephonically and by video. All parties
                 wishing to appear must do so telephonically by contacting
          COURTCALL, LLC at 866-582-6878 no later than January 19 at 8:30
          a.m. (ET) to sign up. Additionally, anyone wishing to appear by Zoom
            is invited to use the link below. All parties that will be arguing or
              testifying must appear by Zoom and CourtCall. Participants on
          CourtCall should dial into the call not later than 10 minutes prior to the
                start of the scheduled hearing to insure a proper connection.

           PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM
           MEETING WILL BE MUTED AND THE ONLY AUDIO WILL
                       BE THROUGH COURTCALL


                                Topic: Boy Scouts of America
                 Time: Jan 19, 2021 10:00 AM Eastern Time (US and Canada)

                                   Join ZoomGov Meeting
                       https://debuscourts.zoomgov.com/j/1607393350

                                 Meeting ID: 160 739 3350
                                    Passcode: 795631

                                       Join by SIP
                               1607393350@sip.zoomgov.com


RESOLVED MATTER

1.   Application for Entry of an Order Authorizing the Retention and Employment of Rock
     Creek Advisors LLC, as Pension Financial Advisors to the Official Tort Claimants’
     Committee Effective as of November 20, 2020 (D.I. 1858, Filed 12/16/20).

     Objection Deadline: December 30, 2020, at 4:00 p.m. (ET).

     Responses Received:

     Related Pleadings:

            a)       Supplemental Declaration of John L. Spencer III in Support of Application
                     for Entry of an Order Authorizing the Retention and Employment of Rock
                     Creek Advisors LLC, as Pension Financial Advisors to the Official Tort
                     Claimants' Committee Effective as of November 20, 2020 (D.I. 1897, Filed
                     1/4/21);



                                             -2-
          Case 20-10343-LSS        Doc 1951       Filed 01/15/21   Page 3 of 7




            b)     Certificate of No Objection Regarding Application for Entry of an Order
                   Authorizing the Retention and Employment of Rock Creek Advisors LLC,
                   as Pension Financial Advisors to the Official Tort Claimants' Committee
                   Effective as of November 20, 2020 (D.I. 1915, Filed 1/8/21); and

            c)     Order Authorizing and Approving the Retention Of Rock Creek Advisors
                   LLC, as Pension Financial Advisors to the Official Tort Claimants
                   Committee Effective as of November 20, 2020 (D.I. 1918, Entered 1/8/21)

     Status: An order has been entered. No hearing is necessary.

2.   Debtors’ Third Motion for Entry of an Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr.
     P. 9006(b) And 9027, Extending the Period Within Which the Debtors May Remove
     Civil Actions and Granting Related Relief (D.I. 1876, Filed 12/29/20).

     Objection Deadline: January 12, 2021, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding the Debtors’ Third Motion for Entry
                   of an Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and
                   9027, Extending the Period Within Which the Debtors May Remove Civil
                   Actions and Granting Related Relief (D.I. 1935, Filed 1/13/21); and

            b)     Third Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and
                   9027, Extending the Period Within Which the Debtors May Remove Civil
                   Actions and Granting Related Relief (D.I. 1941, Entered 1/14/21).

     Status: An order has been entered. No hearing is necessary.

3.   Debtors’ Motion for Entry of an Order (I) Approving Henderson Settlement Agreement
     and (II) Modifying the Automatic Stay, to the Extent Necessary, to Permit Payment of
     Settlement Amount by Applicable Insurance (D.I. 1881, Filed 12/29/20).

     Objection Deadline: January 12, 2021, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regardng the Debtors’ Motion for Entry of an
                   Order (I) Approving Henderson Settlement Agreement and (II) Modifying
                   the Automatic Stay, to the Extent Necessary, to Permit Payment of
                   Settlement Amount by Applicable Insurance (D.I. 1937, Filed 1/13/21); and


                                            -3-
          Case 20-10343-LSS        Doc 1951       Filed 01/15/21   Page 4 of 7




            b)     Order (I) Approving Henderson Settlement Agreement and (II) Modifying
                   the Automatic Stay, to the Extent Necessary, to Permit Payment of
                   Settlement Amount by Applicable Insurance (D.I. 1942, Entered 1/14/21).

     Status: An order has been entered. No hearing is necessary.

MATTERS UNDER CERTIFICATION

4.   Motion of Official Committee of Tort Claimants Enforcing Automatic Stay Under 11
     U.S.C. §§ 362(a)(3) and 541(a) Against Middle Tennessee Council Arising from Transfers
     of Property of the Estate (D.I. 1084, Filed 8/7/20).

     Objection Deadline: September 30, 2020, at 4:00 p.m. (ET). Extended to January 5, 2021,
     at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1140, Filed 8/24/20);

            b)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1408, Filed 10/5/20);

            c)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1626, Filed 11/4/20);

            d)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1770, Filed 12/2/20);

            e)     Certification of Counsel regarding Proposed Order Approving Stipulation
                   Resolving Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. 362(A)(3) and 541 (A) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1917, Filed 1/11/21);

            f)     Order Approving Stipulation Resolving Motion of Official Committee
                   of Tort Claimants Enforcing Automatic Stay Under 11 U.S.C. §§

                                            -4-
             Case 20-10343-LSS        Doc 1951        Filed 01/15/21   Page 5 of 7




                      362(a)(3) and 541(a) Against Middle Tennessee Council Arising from
                      Transfers of Property of the Estate (D.I. 1948, Entered 1/14/21).

       Status: An order has been entered. No hearing is necessary.

5.     Debtors’ Motion for Entry of an Order (I) Approving Gordon Settlement Agreement and
       (II) Modifying the Automatic Stay, to the Extent Necessary, to Permit Payment of
       Settlement Amount by Applicable Insurance (D.I. 1880, Filed 12/29/20).

       Objection Deadline: January 12, 2021, at 4:00 p.m. (ET).

       Responses Received: None.

       Related Pleadings:

              a)      Certificate of No Obejction Regarding the Debtors’ Motion for Entry of an
                      Order (I) Approving Gordon Settlement Agreement and (II) Modifying the
                      Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement
                      Amount by Applicable Insurance (D.I. 1936, Filed 1/13/21);

              b)      Order (I) Approving Gordon Settlement Agreement and (II) Modifying
                      the Automatic Stay, to the Extent Necessary, to Permit Payment of
                      Settlement Amount by Applicable Insurance (D.I. 1949, Entered 1949).

       Status: An order has been entered. No hearing is necessary.

ADVERSARY PROCEEDING – RESOLVED MATTER

Boy Scouts of America v. A.A., et al. (20-ap-50527)

6.     Motion for Order Modifying Preliminary Injunction to Allow Movants to Proceed with
       State Court Actions as to Non-Debtor Defendants (A.D.I. 109, Filed 11/4/20).

       Response Deadline: November 18, 2020. Extended for the Debtors to December 2, 2020.
       The Movants’ reply deadline was extended to December 11, 2020, at 12:00 p.m. (ET).

       Responses Received:

              a)      Boy Scouts of America’s Brief in Opposition to Motion for Order
                      Modifying Preliminary Injunction to Allow Movants to Proceed with State
                      Court Actions as to Non-Debtor Defendants (A.D.I. 122, Filed 12/2/20);

              b)      Declaration of Brian Whittman in Support of the BSA’s Brief in Opposition
                      to Motion for Order Modifying Preliminary Injunction to Allow Movants
                      to Proceed with State Court Actions as to Non-Debtor Defendants (A.D.I.
                      123, Filed 12/2/20);


                                               -5-
     Case 20-10343-LSS        Doc 1951       Filed 01/15/21   Page 6 of 7




       c)     Declaration of Catherine Nownes-Whitaker in Support of the BSA’s Brief
              in Opposition to Motion for Order Modifying Preliminary Injunction to
              Allow Movants to Proceed with State Court Actions as to Non-Debtor
              Defendants (A.D.I. 124, Filed 12/2/20); and

       d)     Reply Brief in Support of Motion for Order Modifying Preliminary
              Injunction to Allow Movants to Proceed with State Court Actions as to Non-
              Debtor Defendants (A.D.I. 128; Filed 12/11/20).

Related Pleadings:

       a)     Declaration of Daniel K. Astin in Support of Motion for Order Modifying
              Preliminary Injunction to Allow Movants to Proceed with State Court
              Actions as to Non-Debtor Defendants (A.D.I. 110, Filed 11/4/20);

       b)     Opening Brief in Support of Motion for Order Modifying Preliminary
              Injunction to Allow Movants to Proceed with State Court Actions as to Non-
              Debtor Defendants (A.D.I. 111, Filed 11/4/20); and

       c)     Notice of Withdrawal of Motion for Order Modifying Preliminary
              Injunction to Allow Movants to Proceed with State Court Actions as to Non-
              Debtor Defendants (A.D.I. 138, Filed 1/11/21).

Status: This matter has been resolved. A notice of withdrawal has been filed. No hearing
is necessary.




                                       -6-
          Case 20-10343-LSS   Doc 1951      Filed 01/15/21   Page 7 of 7




Dated: January 15, 2021           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                  Derek C. Abbott (No. 3376)
                                  Andrew R. Remming (No. 5120)
                                  Eric W. Moats (No. 6441)
                                  Paige N. Topper (No. 6470)
                                  1201 North Market Street, 16th Floor
                                  P.O. Box 1347
                                  Wilmington, Delaware 19899-1347
                                  Telephone: (302) 658-9200
                                  Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com

                                  – and –

                                  WHITE & CASE LLP
                                  Jessica C. K. Boelter (admitted pro hac vice)
                                  1221 Avenue of the Americas
                                  New York, New York 10020
                                  Telephone: (212) 819-8200
                                  Email: jessica.boelter@whitecase.com

                                  – and –

                                  WHITE & CASE LLP
                                  Michael C. Andolina (admitted pro hac vice)
                                  Matthew E. Linder (admitted pro hac vice)
                                  111 South Wacker Drive
                                  Chicago, Illinois 60606
                                  Telephone: (312) 881-5400
                                  Email: mandolina@whitecase.com
                                         mlinder@whitecase.com

                                  Counsel for the Debtors and Debtors in Possession




                                    -7-
